Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2016

                                      No. 04-16-00144-CR

                                      Anthony Lee SMITH,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR10000
                      The Honorable Jefferson Moore, Judge Presiding


                                         ORDER
       Debra Doolittle’s notification of late record is hereby granted. The reporter’s record is
due July 20, 2016.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court